COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROYCE JACKMAN,                               §              No. 08-14-00176-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               168th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20120D01661)

                                           §
                                         ORDER

       The Court GRANTS Rachel Simons’ fourth request for an extension of time within

which to file the Reporter’s Record until November 9, 2014. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Rachel Simons, Official Court Reporter for the 168th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before November 9, 2014.

       IT IS SO ORDERED this 22nd day of October, 2014.

                                                  PER CURIAM